Citation Nr: 0005855	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  98-18 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to compensation pursuant to 38 C.F.R. § 3.317 
for chronic disability manifested by gynecological problems 
including dysmenorrhea, pelvic adhesions, endometriosis, 
menstrual problems, and the postoperative residuals of 
hysterectomy and salpingectomy, following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

2.  Entitlement to compensation pursuant to 38 C.F.R. § 3.317 
for chronic disability manifested by shortness of breath 
following service in the Southwest Asia Theater of operations 
during the Persian Gulf War.

3.  Entitlement to compensation pursuant to 38 C.F.R. § 3.317 
for chronic disability from an undiagnosed illness manifested 
by symptoms of joint and muscle pain, severe sweats, body 
tightness, fatigue, and sleep impairment following service in 
the Southwest Asia theater of operations during the Persian 
Gulf War.

4.  Entitlement to the assignment of a compensable disability 
evaluation for erosive enteritis.  

5.  Entitlement to the assignment of a higher rating for cold 
neurapraxia secondary to frostbite injury to the face, hands 
and feet, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	A.M. Hatley, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service with the United States Army 
from January 1981 to August 1992.  She served in Southwest 
Asia from December 1990 to May 1991 in support of operation 
Desert Shield/Desert Storm.  This matter came before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the Winston-Salem, North Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In a September 1999 letter, the Board informed the appellant 
that the substantive appeal received in November 1998 did not 
allege specific errors of law or fact with respect to the 
claims for increased ratings for erosive enteritis and cold 
neurapraxia secondary to frostbite injury to the face, hands 
and feet.  The Board informed the appellant that pursuant to 
38 C.F.R. § 20.203 she was given 60 days from the date of the 
letter to present a written argument or to request a hearing 
to present oral arguments in support of her appeal of those 
issues.  The veteran and her attorney responded in statements 
received in November 1999.  On further consideration, in 
light of the fact that the appellant noted in the VA Form 9 
that she wished to appeal all issues listed on the statement 
of the case (SOC) and that she wanted a personal hearing (in 
which she later discussed the increased ratings issues) the 
Board shall accept jurisdiction over these issues.  

Further, in regard to the service-connected cold neurapraxia, 
this appeal is before the Board from the initial assignment 
of a disability evaluation for this disorder.  The Board 
notes that the U.S. Court of Veterans Appeals (now the U.S. 
Court of Appeals for Veterans Claims, hereinafter the Court), 
in Fenderson v. West, 12 Vet. App. 119 (1999) held, in part, 
that the RO never issued a statement of the case concerning 
an appeal from the initial assignment of a disability 
evaluation, as the RO had characterized the issue in the 
statement of the case as one of entitlement to an increased 
evaluation.  Fenderson involved a situation in which the 
Board had concluded that the appeal as to that issue was not 
properly before it, on the basis that a substantive appeal 
had not been filed.  This case differs from Fenderson in that 
the appellant did file a timely substantive appeal concerning 
the initial rating to be assigned for the disability at 
issue.  The Board observes that the Court, in Fenderson, did 
not specify a formulation of the issue that would be 
satisfactory, but only distinguished the situation of filing 
a notice of disagreement following the grant of service 
connection and the initial assignment of a disability 
evaluation from that of filing a notice of disagreement from 
the denial of a claim for increase.  Moreover, the appellant 
in this case has clearly indicated that what he seeks is the 
assignment of a higher disability evaluation.  Consequently, 
the Board sees no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as one of entitlement to the 
assignment of a higher disability evaluation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1883).  Therefore, the Board will not 
remand this matter solely for a re-characterization of the 
issue in a new statement of the case.

As explained below, the issue of entitlement to the 
assignment of a compensable disability evaluation for erosive 
enteritis will be remanded.


FINDINGS OF FACT

1.  The veteran's gynecological disorders have been variously 
diagnosed as dysmenorrhea, pelvic adhesions, endometriosis, 
and the postoperative residuals of hysterectomy and 
salpingectomy.

2.  The veteran's gynecological disorders were not shown in 
service, and the record does not contain competent evidence 
of a nexus between a gynecological disorder and injury or 
disease during the veteran's active service.

3.  The veteran's current symptom of shortness of breath has 
been variously diagnosed as rhinitis, rule out sinusitis, and 
probable mild bronchitis, rule out reactive airway disease; 
it has also been attributed to urticaria.

4.  The record does not contain competent evidence of a nexus 
between a current respiratory disability and injury or 
disease during the veteran's active service.   

5.  The veteran's undiagnosed illness manifested by symptoms 
of joint and muscle pain, severe sweats, body tightness, 
fatigue, shortness of breath, and sleep impairment, has not 
been shown to have developed to a compensable degree.  

6.  The record does not contain competent medical diagnosis 
of a disability manifested by symptoms of joint and muscle 
pain, severe sweats, body tightness, fatigue, shortness of 
breath, and sleep impairment.

7.  The residuals of cold neurapraxia secondary to frostbite 
injury to the face, hands and feet consist of subjective 
complaints of swelling and pain with objective evidence of 
hyperpigmentation of the face.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for service connection for gynecological 
problems including dysmenorrhea, pelvic adhesions, 
endometriosis, menstrual problems, and the postoperative 
residuals of hysterectomy and salpingectomy claimed as a 
result of service during the Persian Gulf War.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.303 (1999); 
VAOPGCPREC 8-98.  

2.  The appellant has not submitted evidence of a well-
grounded claim for service connection for a disability 
claimed as shortness of breath claimed as a result of service 
during the Persian Gulf War.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.303 (1999); VAOPGCPREC 8-98.  

3.  The appellant has not submitted evidence of a well-
grounded claim for service connection for an illness 
manifested by symptoms of joint and muscle pain, severe 
sweats, body tightness, fatigue, shortness of breath, and 
sleep impairment claimed as a result of service during the 
Persian Gulf War.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.303 (1999); VAOPGCPREC 8-98.  

4.  The criteria for an increased evaluation in excess of 10 
percent for cold neurapraxia secondary to frostbite injury to 
the face, hands and feet have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.104, Diagnostic 
Code 7122 (effective prior to January 12, and August 13, 
1998); 38 C.F.R. §§ 4.7, 4.104; Diagnostic Code 7122; 62 Fed. 
Reg. 65207-65224 (Dec. 11, 1997) (effective January 12, 
1998); 38 C.F.R. §§ 4.7, 4.104; Diagnostic Code 7122; 63 Fed. 
Reg. 37778-37779 (July 14, 1998) (effective August 13, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Gulf War Syndrome

The veteran contends that she has numerous disabilities as 
the result of service.  She asserts that these conditions 
have resulted from her service while stationed in the Persian 
Gulf in support of operation Desert Storm.  She then states 
that she has had gynecological problems as well as symptoms 
of severe sweats, joint and muscle pain, body tightness, 
fatigue, shortness of breath, and sleep impairment, since 
returning from the Persian Gulf.

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (1999).

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 501(a) (West 
1991); 38 C.F.R. § 3.317(a)(1) (1999).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (1999).  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
6-month period will be considered chronic.  The 6-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (1999).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, fatigue; signs or 
symptoms involving the skin; headache; muscle pain; joint 
pain; neurologic signs or symptoms; neuropsychological signs 
or symptoms; signs or symptoms involving the respiratory 
system (upper or lower); sleep disturbances; gastrointestinal 
signs or symptoms; cardiovascular signs or symptoms; abnormal 
weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b) 
(1999).

It should be noted that compensation shall not be paid under 
this section: if there is affirmative evidence that an 
undiagnosed illness was not incurred during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; or if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  38 
C.F.R. § 3.317(c) (1999).

An opinion of the VA General Counsel, VAOPGCPREC 4-99 
(5/3/99), noted that a well-grounded claim for compensation 
under 38 U.S.C.A. § 1117(a) and 38 C.F.R. § 3.317 for 
disability due to undiagnosed illness generally requires the 
submission of some evidence of: (1) active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) the manifestation of one or 
more signs or symptoms of undiagnosed illness; (3) objective 
indications of chronic disability during the relevant period 
of service or to a degree of disability of 10 percent or more 
within the specified presumptive period; and (4) a nexus 
between the chronic disability and the undiagnosed illness.  

With respect to the second and fourth elements, evidence that 
the illness is 'undiagnosed' may consist of evidence that the 
illness cannot be attributed to any know diagnosis or, at 
minimum, evidence that the illness has not been attributed to 
a known diagnosis by physicians providing treatment or 
examination.  The type of evidence necessary to establish a 
well-grounded claim as to each of those elements may depend 
upon the nature and circumstance of the particular claim.  

For purposes of the second and third elements, the 
manifestations of one or more signs or symptoms of 
undiagnosed illness or objective indications of chronic 
disability may be established by lay evidence if the claimed 
signs and symptoms, of the claimed indications, respectively, 
are of a type which would ordinarily be susceptible to 
identification by lay persons.  If the claimed signs or 
symptoms of undiagnosed illness or the claimed indications of 
chronic disability are of a type, which would ordinarily 
require the exercise of medical expertise for their 
identification, then medical evidence would be required to 
establish a well-grounded claim.  

For the third element, a veteran's testimony may be 
considered sufficient evidence of objective indications of 
chronic disability, for purposes of a well-grounded claim, if 
the testimony relates to nonmedical indicators of disability 
within the veteran's competence and indicators are capable of 
verification from objective sources.  Medical evidence would 
ordinarily be required to satisfy the fourth element, 
although lay evidence may be sufficient in cases where the 
nexus between the chronic disability and the undiagnosed 
illness is capable of lay observation.  

The veteran's DD-214 indicates that she was ordered to serve 
on active duty in support of Operation Desert Shield/ Desert 
Storm.  She served in Southwest Asia.  The record also shows 
that the veteran's claimed undiagnosed disabilities began 
within the time specified in the regulations.  VA outpatient 
records show that she began to complain of general fatigue as 
early as 1995.  VA records indicate that her complaints have 
continued and she has been receiving treatment since that 
time.  

However, in the instant case, the Board does not find that 
the veteran's claims for service connection for the various 
disabilities under 38 C.F.R. § 3.317 (1999) are well-grounded 
because her gynecological and pulmonary disabilities have 
been diagnosed and, moreover, her claimed remaining 
disabilities have not been shown to be 10 percent disabling.    

When a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 65, 77-80 (1995).  In this case the 
veteran reported that she received private treatment in 1991, 
however, as her claims are not well grounded the Board does 
not have a duty to assist in obtaining those records.

Moreover, the RO fulfilled its obligation under section 
5103(a) in a SOC that informed the veteran of the reasons her 
claims had been denied.  Also, by this decision, the Board 
informs the appellant of the type of evidence needed to make 
her claims well grounded. 

Although the RO did not specifically state that it denied 
these claims on the basis that they were not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(when the Board decision disallows a claim on the merits and 
the Court finds the claim to be not well grounded, the 
appropriate remedy is to affirm, rather than vacate, the 
Board's decision, on the basis of nonprejudicial error).

A.  Undiagnosed Illness

While the veteran served in Southwest Asia and has complained 
of symptoms related to Persian Gulf in a timely manner, it is 
important to note that in the above referenced regulation one 
of the basic criteria for service connection is that the 
condition may not be attributed to any known cause.  Review 
of the medical evidence of record shows that, in addition to 
the veteran's service medical records, private medical 
records and VA outpatient treatment records dated between 
1995 and 1998, the veteran has had extensive evaluations by 
the VA in 1995 and 1997.  

Concerning the appellant's claim for disabilities manifested 
by shortness of breath and gynecological problems, the Board 
notes that the symptomatology of which the appellant has 
complained has not resulted in a disability which can be said 
to be "undiagnosed." To the contrary, treatment records 
reflect diagnoses that have not been related to service (as 
discussed below).  Since there is, of record, medical 
evidence attributing the appellant's disabilities to 
clinically diagnosed disorders, the requirements for 
entitlement to service connection under 38 C.F.R. § 3.317 
(1999) is rendered not plausible and may also be viewed as 
not well grounded. 

i.  Gynecological Disorder

In May 1995, the veteran underwent a Persian Gulf Registry 
examination.  At this examination she failed to report any 
gynecological problems and she specifically indicated that 
her period was regular.  VA outpatient records dated in July 
1995, shows that the veteran complained of increased 
menstrual clotting and cramping.  She was scheduled for 
additional testing and told to return in 1 year.  Later that 
month, a letter was sent advising the veteran to return in 3 
months due to inflammatory component of the pap test.  

VA outpatient records dated in March 1996 show that she 
complained of shorter menses and hot flashes.  The 
cytopathology report of the vaginal-cervical area again 
showed an inflammatory alteration of cellular material.  In 
June 1996, the veteran reported that her menses had worsened 
in that she experienced cramping, dizziness and pain for the 
previous three months.  In October 1996, her complaints and 
symptoms of pain, chills and nausea with menses continued.  
The diagnosis included dysmenorrhea.  A VA radiological study 
in November 1996 revealed a cystic left ovarian mass.   

Private records dated in April 1997 show that the veteran 
underwent laparoscopic study that revealed extensive pelvic 
adhesions (endometriosis).  In August 1997, she underwent 
total abdominal hysterectomy with salpingo-oophorectomy and 
right salpingectomy.  As the veteran's gynecological problems 
have been attributed to such disorders as endometriosis and 
dysmenorrhea, she is not entitled to service connection for a 
gynecological disorder as manifestations of an undiagnosed 
illness under 38 C.F.R. § 3.317 (1999).

ii.  Shortness of Breath

The Persian Gulf Registry examination report dated in May 
1995 shows that the veteran complained of body aches and 
nocturnal shortness of breath, mostly while sleeping.  The 
next month she underwent laboratory analysis and other 
diagnostic testing that was considered normal.  She underwent 
VA pulmonary testing in September 1995.  The diagnoses 
included rhinitis, rule out sinusitis; probable mild 
bronchitis, and rule out reactive airway disease.  

In October 1997, the veteran underwent VA examination.  The 
VA performed pulmonary testing, however, the results were 
within normal limits.  In reporting the diagnostic assessment 
the examiner commented that the veteran had an urticaria type 
reaction to exposure to cold air associated with among other 
things, tightness of the chest.  While these diagnoses are of 
an ill-defined disability, they are, nevertheless, diagnoses.  
As the veteran's shortness of breath has been attributed to 
rhinitis, mild bronchitis or urticaria, service connection 
may not be presumed under the referenced regulation 
applicable to service in the Persian Gulf  and she is not 
entitled to service connection for shortness of breath as 
manifestations of an undiagnosed illness under 38 C.F.R. 
§ 3.317 (1999).

B.  Development to 10 percent 

Another problem with the veteran's claim for service 
connection for Gulf War Syndrome, arises with the fact that 
her current disability has not developed to a compensable 
degree.  

It is also noted that besides the previously discussed 
disabilities the veteran has included in her claims symptoms 
of joint and muscle pain, severe sweats, body tightness, 
fatigue, shortness of breath, and sleep impairment.  In light 
of the fact that this disability has not been definitively 
diagnosed the Board considered the reported complex of 
symptoms and determined that they more closely approximated 
those manifestations listed under Diagnostic Code 6354, 
Chronic Fatigue Syndrome.  

Diagnostic Code 6354 provides rating criteria for Chronic 
Fatigue Syndrome (CFS).  38 C.F.R. § 4.88(b) (1999).  Under 
that code, a 10 percent rating is warranted for debilitating 
fatigue, cognitive impairments (such as inability to 
concentrate, forgetfulness, or confusion), or a combination 
of other signs and symptoms which wax and wane but result in 
periods of incapacitation of at least one but less than two 
weeks total duration per year, or symptoms controlled by 
continuous medication.  A 20 percent rating is warranted for 
debilitating fatigue, cognitive impairments (such as 
inability to concentrate, forgetfulness, or confusion), or a 
combination of other signs and symptoms which are nearly 
constant and restrict routine daily activities by less than 
25 percent of the pre-illness level, or which wax and wane, 
resulting in periods of incapacitation of at least two but 
less than four weeks total duration per year.  For the 
purpose of evaluating this disability, the condition will be 
considered incapacitating only while it requires bed rest and 
treatment by a physician.

A review of the available records does not show that the 
veteran has been incapacitated by her chronic fatigue, as 
defined by regulation, or prescribed medication specifically 
for chronic fatigue.  

The Persian Gulf Registry examination report dated in May 
1995 shows that the veteran reported that she suffered from 
body aches all over her body since 1991.  This occurred every 
two-three months and she sometimes took Tylenol.  The pain 
and stiffness would last from two-three days.  She indicated 
that she was tired most of the time.  She was also short of 
breath, mostly while sleeping.  There were no reported 
abnormal physical findings reported.  The diagnoses were 
history of shortness of breath, fatigue and body aches, and 
etiology undetermined.

In October 1997, the veteran underwent VA examination of the 
joints.  The veteran reported her history of a cold injury.  
She reported that she had an episode in October 1997 where 
she was exposed to the cold and her face, feet and hands 
became swollen.  As the swelling subsided she developed 
tightness of the chest, shortness of breath and she also 
became extremely fatigued.  Also while swollen she had 
problems with sweating.  For the most part, the examination 
was negative except for hyperpigmentation of the face, 
swollen nasal passages, abdominal pain, gas and limitation of 
flexion and extension of the back.  Although the examiner 
would not make a definitive diagnosis, he did relate that her 
symptoms seemed to be a generalized reaction to cold.  It 
should be noted that the veteran is service connected for 
this disability. 

VA outpatient records dated between October and November 1998 
show that she complained of rectal bleeding and abdominal 
pain.  Sigmoidscopic study was performed however it was 
considered normal.   

In September and October 1996 as well as in April 1997, the 
veteran submitted lay statements of friends and fellow 
members of service, who in essence relate that they observed 
the veteran's reported symptoms both during and after service 
discharge.  In October 1996 and October 1997, the veteran 
also submitted statements from a social worker who reported 
that she had been counseling the veteran since 1994 and also 
noticed the veteran's symptoms had increased.  She also 
indicated that this has lead to increased anxiety and 
frustration for the veteran.  

Although it has been shown that the veteran has continued to 
complain of general fatigue, it has not been shown or 
contended by the veteran that her undiagnosed disability has 
been so debilitating as to result in periods of 
incapacitation.  Further, it is not shown that medication is 
required to control her symptoms.  The only medication that 
has been prescribed that can be remotely considered related 
to her complaints have been medication provided for her 
diagnosed disabilities.  Consequently, considering the 
inservice history, the VA treatment records, and lay 
statements it is not found that the veteran meets the 
requirement for service connection for Persian Gulf War 
Syndrome.  

II.  Direct Service connection

While the veteran's contentions have primarily centered on 
her service in the Persian Gulf during Operation Desert 
Storm, service connection must also be considered on a direct 
basis, that is, it must also be determined if any of these 
conditions may be directly related to the veteran's periods 
of active duty.  Combee v. Brown, 34 F.3rd 1039 (Fed. Cir. 
1994).  

The threshold question to be answered is whether the 
appellant has presented evidence of a well-grounded claim; 
that is, one that is plausible.  If she has not presented a 
well-grounded claim, her appeal must fail and there is no 
duty to assist her further in the development of her claim 
because such additional development would be futile.  
38 U.S.C.A. § 5107 (West 1991), Murphy v. Derwinski, 1 Vet. 
App. 78 (1990). 

An appellant has the duty to submit evidence that a claim is 
well grounded.  The evidence must justify a belief by a fair 
and impartial individual that the claim is plausible.  38 
U.S.C.A. § 5107(a).  In Tirpak v. Derwinski 2 Vet. App. 609 
(1992), the Court, held that the appellant in that case had 
not presented a well-grounded claim as a matter of law.  The 
Court pointed out that, unlike civil actions, the VA benefits 
system requires more than an allegation; the claimant must 
submit supporting evidence.  Tirpak, 2 Vet. App. at 611.  The 
evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or beyond the competence of the person 
making the assertion.  See King v. Brown, 5 Vet. App. 19 
(1993).  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see 
also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1999).

A.  Severe Sweats, Body Tightness, 
Fatigue, Sleep Impairment, Joint and Muscle Pain

In regard to her claims of service connection for joint and 
muscle pain, severe sweats, body tightness, fatigue, 
shortness of breath, and sleep impairment, the veteran's 
problem with presenting well-grounded claims for these 
disabilities arises with the first element, which is evidence 
of current disability.  The veteran has provided no medical 
evidence to show a current diagnosis of the claimed 
disabilities.  Without proof of a current disability, there 
can be no valid claim.  See, Brammer v.  Derwinski, 3 Vet. 
App. 223, 225 (1992); and Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  A review of post service VA treatment and 
examination records dated as late as 1998 failed to document 
diagnoses regarding such disabilities.  The examiners have 
listened to her complaints and symptoms regarding her 
disabilities, however there is not a diagnosed disability 
regarding either of the claimed disabilities.


B.  Gynecological Disorder and
Shortness of Breath

The first element of Caluza requires evidence of current 
disability as provided by a medical diagnosis.  In regard to 
the remaining disabilities, as noted VA and private medical 
records include diagnoses of dysmenorrhea and endometriosis 
as well as rhinitis, rule out sinusitis, probable mild 
bronchitis, and rule out reactive airway disease.  These 
diagnoses satisfy this requirement.

Concerning the second element, evidence of inservice injury 
or disease, the veteran reported at her February 1999 
personal hearing that she began to have menstrual problems 
beginning in 1980.  She stated that she receive treatment for 
pelvic hemorrhaging.  Her spouse also indicated that when he 
met her in 1990, she was having stomach and female problems.  
It should be noted that the veteran's service medical records 
do show treatment for gynecological problems.  Moreover, the 
May 1995 Persian Gulf examination report shows that the 
veteran specifically stated that her period was regular.  
Regardless, for the purposes of determining a well-grounded 
claim, the veteran is competent to report her observable 
symptoms.  

In regard to the disability claimed as shortness of breath, a 
September 1980 inpatient treatment record cover sheet shows a 
diagnosis of acute respiratory disease.  The veteran reported 
at her personal hearing that she felt that her shortness of 
breath began during the time she was in the Persian Gulf, 
especially when she was in the vicinity of burning oil wells.  
Although there is no evidence of treatment for respiratory 
problems during her period of service in the Persian Gulf, as 
pointed out above, for the purposes of determining a 
well-grounded claim, her statements may be satisfactory 
evidence of inservice injury. 

Nevertheless, the veteran's problem with these claims is that 
she has not provided any competent medical evidence showing 
that the current disabilities are related to disease or 
injury during service, as required by Caluza.  The medical 
evidence of record does not include any competent medical 
statements or opinions concerning a nexus for either 
disability or any disease or injury during military service.  
The only evidence of record that suggests a causal 
relationship between the veteran's claimed disabilities and 
service are the statements of the veteran and her spouse.  
However, I find that their statements are not sufficient 
competent evidence to establish the etiology of her 
disabilities.  As lay persons, they do not have the medical 
expertise to conclude such.  Under these circumstances, it 
cannot be found that the statements of the veteran and her 
husband alone are competent to demonstrate the existence of 
the claimed disabilities or a relationship of these purported 
disabilities to her military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). 

III.  Increased Rating

The veteran's claim for an increased rating for her 
service-connected cold neurapraxia is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995).  The Board is satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required to comply with the duty to assist her 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's SCHEDULE 
FOR RATING DISABILITIES (Schedule), codified in C.F.R. Part 4 
(1999).  VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.  

The service medical records relate that in February 1986, the 
veteran reported a history of two episodes of frostbite.  At 
that time she complained of redness and pain of her feet and 
hands.  She underwent evaluation between April and June 1986, 
however, diagnostic studies were normal.  She continued to 
complain of poor circulation in her hands and feet.  She 
underwent diagnostic testing again in February 1987 and March 
1988, however, there were no reported abnormalities related 
to the cold injury.  In November 1991, she underwent 
evaluation for tingling in her extremities.  It was noted 
that her extremities were cold to the touch but the color 
appeared normal. Based on in-service treatment and the VA 
examination, a February 1995 rating decision granted service 
connection for cold neurapraxia secondary to frostbite of 
hands, face and hands, and assigned a 10 percent evaluation 
under 38 C.F.R. § 4.114, Diagnostic Code 7307.

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for cold injury 
residuals, effective January 12, 1998.  "[W]here the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to [the veteran] . 
. . will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so."  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).

Under the rating criteria in effect prior to January 12, 1998 
for evaluation of residuals of frozen feet, Diagnostic Code 
7122 provides for a 10 percent disability evaluation for mild 
residuals of bilateral frozen feet or chilblains.  The next 
higher evaluation of 30 percent requires bilateral persistent 
moderate swelling, tenderness, redness, etc.  A 50 percent 
rating requires bilateral loss of toes, or parts, and 
persistent severe symptoms. 38 C.F.R. § 4.104 Diagnostic Code 
7122 (effective prior to January 12, 1998).

Under the rating criteria for evaluation of residuals of cold 
injuries, as modified effective in January 1998, when there 
are cold injury residuals with pain, numbness, cold 
sensitivity, or arthralgia, a 10 percent disability 
evaluation is warranted.  When there are cold injury 
residuals with pain, numbness, cold sensitivity, or 
arthralgia plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts then a 20 
percent disability evaluation is warranted.  When there are 
cold injury residuals with pain, numbness, cold sensitivity, 
or arthralgia plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) of 
affected parts then a 30 percent disability evaluation is 
warranted.  38 C.F.R. § 4.104 Diagnostic Code 7122 (effective 
January 12, 1998).  Note 2 directs VA to evaluate each 
affected part separately and combine the ratings in 
accordance with 38 C.F.R. §§ 4.25 and 4.26.

The rating criteria for residuals of cold injury were again 
amended, effective August 13, 1998, in order to incorporate 
additional comments VA had received on the proposed criteria.  
See 63 Fed. Reg. 37778 through 37779 (July 14, 1998).  The 
additional amendment clarifies that disabilities that have 
been diagnosed as the residual effects of cold injury, such 
as Raynaud's phenomenon, muscle atrophy, etc., should be 
separately evaluated unless they are used to support an 
evaluation under Diagnostic Code 7122.  Id.  It was also 
noted that arthralgia is but one type of pain that will 
satisfy the evaluation criterion.  63 Fed. Reg. 37779 (July 
14, 1998).  It is noted that the veteran was not supplied 
with these amended regulations.  However, a review of the 
changes effective August 13, 1998, reveals that the changes 
do not substantially affect the application of Diagnostic 
Code 7122 in this case.  Therefore, there is no prejudice to 
the appellant by the Board's initial consideration of these 
revised regulatory criteria.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

A comprehensive review of the record demonstrates that prior 
to January 12, 1998, the veteran's service-connected 
neurapraxia was manifested by no more than mild symptoms and 
chilblains consistent with the 10 percent evaluation in 
effect at that time.  At VA examination in January 1995, 
there was no reported evidence of cold injury residuals.  At 
the May 1995 Persian Gulf Registry examination she reported 
that she suffered from body aches, fatigue and shortness of 
breath, however, there were no reported residuals related to 
her cold injury.  

At the October 1997 VA examination she reported that she had 
an episode of body aches, fatigue and shortness of breath 
earlier that month.  She reported that if she was exposed to 
the snow for 40 minutes her hands, feet, and face would swell 
very rapidly.  This was accompanied by burning sensation, 
joint pain, and cyanosis.  Within five days of the onset of 
these symptoms she experienced fatigue, shortness of breath, 
tightness of the chest, sweating and impairment in sleep.  
Significantly, however, on examination there was no reported 
swelling of the extremities.  The ranges of motion of the 
various joints that she reported she had problems during the 
cold were all normal.  Still further, there were neurological 
abnormalities.  There was hyperpigmentation of the face, and 
the veteran reported that this was residual from her last 
episode.  Besides the hyperpigmentation of the face, the 
objective evidence failed to reflect findings meeting or more 
nearly approximating symptomatology consistent with 
persistent moderate swelling, tenderness, redness, etc., 
thereby warranting the assignment of a higher rating.  If 
there were any separate co-existing symptoms of the separate 
extremities noted at that time this may not be considered 
when determining the issue of entitlement to an increased 
evaluation for residuals of a cold injury.  

Moreover, as noted, from January 12, 1998 the new criteria 
provide for the authorization for the assignment of a 
separate 10 percent evaluation for each part affected.  
However, in this case it appears that the only affected body 
part that can be considered is the veteran's face.  Although 
the veteran has reported that various extremities have been 
swollen and discolored, the most recent examination only 
objectively shows that her face was hyperpigmented.  
Accordingly, there is no evidence that the veteran's 
disability warrants an increase under the new code as there 
is no evidence of evidence of arthralgia plus tissue loss, 
nail abnormalities, hyperhidrosis or associated X-ray 
abnormalities. 

IV.  Extraschedular

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell at 
339.  

In this case, the evidence does not suggest that the 
veteran's disability produces such an exceptional or unusual 
disability picture as to render impractical the applicability 
of the regular schedular standard, thereby warranting the 
assignment of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (1999).  This case does not present factors 
such as frequent periods of hospitalization or marked 
interference with employment.  

In regards to industrial impairment, the veteran has offered 
very little concerning her employment and her 
service-connected disability.  A VA outpatient report dated 
in July 1995 shows that she worked as a cashier.  In 
statements received in October 1996, a person identified as 
her shift manager indicated that there were days when she 
would be in so much pain that it was difficult for her to 
work.  Psychological therapy reports dated in June 1997 shows 
that the veteran had recently been employed by the U.S. 
Postal service.  Further, she had been ill and required 
surgery (abdominal hysterectomy).  The veteran expressed 
concern that her new supervisor would not be supportive.  The 
Board notes that the veteran has disability from a number of 
disorders, including those that she has been denied service 
connection in this decision.  Importantly, there is no 
evidence that the impairments resulting from her service-
connected disability neurapraxia, when considered alone, 
warrants extra-schedular consideration.  Further, she has not 
produced objective evidence that would indicate that her 
service-connected disability has interfered with her 
employment to such an extent that she is entitled to 
extraschedular consideration.  

Moreover, a review of the claims file does not show that her 
service-connected neurapraxia has resulted in 
hospitalization.  Although the veteran reports that she has 
ongoing problems with her neurapraxia, the assigned 
disability evaluation is commensurate with her reported 
symptomatology and there are no reported symptoms that would 
warrant extraschedular consideration.  Further, there were no 
other symptoms reported that could be considered disabling.  
Neither her statements nor the medical records indicate that 
the veteran's disability warrants the assignment of an 
extraschedular evaluation.



ORDER

Entitlement to service connection for gynecological problems 
including dysmenorrhea, pelvic adhesions, endometriosis, 
menstrual problems, and the postoperative residuals of 
hysterectomy and salpingectomy is denied.

Entitlement to service connection for a disability claimed as 
shortness of breath is denied.

Entitlement to service connection for a disability claimed as 
joint and muscle pain, severe sweats, body tightness, 
fatigue, and sleep impairment, is denied.

Entitlement to the assignment of a higher rating for cold 
neurapraxia secondary to frostbite injury to the face, hands 
and feet, is denied.


REMAND

The veteran maintains that her service-connected enteritis is 
more disabling that the current disability evaluation 
reflects.  The RO issued a SOC in March 1998.  Unfortunately, 
the SOC did not contain laws and regulations that pertain to 
an increased rating for enteritis.  Further, the RO rated the 
veteran under Diagnostic Code 7307.  This code provides the 
rating criteria for evaluation of hypertrophic gastritis. It 
is noted that gastroenteritis can also be evaluated under 
Diagnostic Code 7325, which considers gastroenteritis.  The 
RO should also consider reviewing this disability under 
Diagnostic Code 7325.   

Further, as noted above the veteran appealed the initial 
disability evaluation assigned when service connection was 
granted by the February 1995 rating decision.  Consequently, 
the RO should re-phrase this issue in the supplemental 
statement of the case (SSOC) as indicated by the Court in 
Fenderson.

Moreover, the veteran received a VA compensation examination 
in October 1997. VA outpatient records relate that in October 
1997, the veteran complained of rectal bleeding and abdominal 
pain since her September 1997 hysterectomy.  In October 1998 
a flexible sigmoidoscopy was attempted, however, this was 
unsuccessful due to poor preparation by the veteran.  On 
review of the record, it is not clear if her abdominal 
dysfunction is a result of her service connected enteritis or 
residuals of her hysterectomy.  Further examination would be 
helpful in the determination of this case.  The appellant is 
hereby notified that it is her responsibility to report for 
the examination and to cooperate in the development of the 
case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (1999).  

Accordingly, this case is REMANDED for the following action: 

1.  The RO should schedule the veteran 
for a VA examination for the purpose of 
ascertaining the severity of her service-
connected enteritis.  The examiner is 
requested to report all symptomatology 
that can be attributed to the service-
connected enteritis and provide a 
complete rationale for any opinion 
expressed.  The veteran's claims folder 
should be made available to the examiner.

2.  The veteran should be provided with 
the laws and regulations that pertain to 
an increased rating for gastroenteritis 
including Diagnostic Code 7325.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a NOD has been filed, remains 
denied, the appellant and representative 
should be furnished a SSOC - which should 
phrase the issue involving the service-
connected enteritis in accordance with 
Fenderson -- and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

